FILED
                           NOT FOR PUBLICATION
                                                                               DEC 14 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERT E. ROSCIOLI,                              No.   21-15145

              Plaintiff-Appellant,               D.C. No. 5:19-cv-03894-VKD

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                Virginia K. DeMarchi, Magistrate Judge, Presiding

                          Submitted December 9, 2021**
                            San Francisco, California

Before: MURGUIA, Chief Judge, IKUTA, and VANDYKE, Circuit Judges.

      Robert Roscioli appeals the district court’s decision affirming the Social

Security Commissioner’s denial of Roscioli’s disability claim. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      So long as substantial evidence supports an ALJ’s conclusion, even if the

record supports more than one rational interpretation of the evidence, “it is the

ALJ’s conclusion that must be upheld.” Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Here, substantial evidence—including medical opinion

evidence—supports the ALJ’s conclusion that Roscioli’s alleged mental

impairments were not severe. Although the ALJ made a clerical error in describing

Roscioli’s limitations as both “mild” and “moderate,” in context, the ALJ clearly

intended to classify Roscioli’s limitations as “mild,” and this court “may affirm the

ALJ’s decision even if the ALJ made an error, so long as the error was harmless.”

Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020).

      The ALJ gave specific, clear, and convincing reasons for rejecting Roscioli’s

testimony about the severity of his symptoms. Namely, the ALJ explained

Roscioli’s testimony was contradicted by (1) objective medical evidence, see

Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001), (2) Roscioli’s ability to

play videogames, see Ahearn v. Saul, 988 F.3d 1111, 1117 (9th Cir. 2021), and (3)

the fact that Roscioli had not received “the type of medical treatment one would

expect for a totally disabled individual,” as Roscioli impliedly claimed himself to

be, see Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007). Further, because

Roscioli largely failed to provide testimony regarding his specific functional


                                          2
limitations, but instead stated that his impairments left him unable to do

“[e]verything” he would normally do, any error by the ALJ in failing to further

specify the testimony he found not credible was harmless. Molina v. Astrue, 674

F.3d 1104, 1115 (9th Cir. 2012), superseded on other grounds by 20 C.F.R. §

404.1502(a).

      Because the ALJ provided specific, clear, and convincing reasons for

rejecting Roscioli’s subjective complaints, and because the testimony of Roscioli’s

girlfriend, Victoria Cardenas (a lay witness) was similar to such complaints, “it

follows that the ALJ also gave germane reasons for rejecting [Cardenas’s]

testimony.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

2009). In sum, (1) substantial evidence supports the ALJ’s finding that Roscioli’s

mental impairments were not severe, (2) the ALJ provided specific, clear, and

convincing reasons to discount Roscioli’s testimony, and (3) the ALJ provided

germane reasons to discount Cardenas’s testimony.

      AFFIRMED.




                                          3